 



Exhibit 10.12
FIFTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS
     THIS FIFTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
AND ESCROW INSTRUCTIONS (this “Amendment”) is made and entered into by and
between GREIT- Hawthorne Plaza, LP, a Virginia limited partnership, (“Seller”),
and TMG PARTNERS, a California corporation (“Buyer”), on and as of August 8,
2006.
RECITALS
     A. Buyer and Seller entered into that certain Agreement for Purchase and
Sale of Real Property and Escrow Instructions, dated June 26, 2006, as amended
by that certain First Amendment to Agreement for Purchase and Sale of Real
Property and Escrow Instructions, dated August 2, 2006, that certain Second
Amendment to Agreement for Purchase and Sale of Real Property and Escrow
Instructions, dated August 3, 2006, that certain Third Amendment to Agreement
for Purchase and Sale of Real Property and Escrow Instructions, dated August 4,
2006, and that certain Fourth Amendment to Agreement for Purchase and Sale of
Real Property and Escrow Instructions, dated August 7, 2006 (the “Purchase
Agreement”), pursuant to which Seller agreed to sell and Buyer agreed to
purchase certain improved real property commonly known as 75 Hawthorne and 95
Hawthorne in San Francisco, California, together with certain associated real
and personal property (the improved real property and associated property is
referred to in the Purchase Agreement, collectively, as the “Property”), on the
terms and conditions set forth therein.
     B. Buyer and Seller desire to amend the Purchase Agreement on each and all
of the terms, provisions and conditions contained herein.
     NOW THEREFORE, in consideration of the promises, terms and conditions
contained herein and such other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Buyer and Seller hereby agree as
follows:
     1. Defined Terms. All capitalized terms used herein but not otherwise
defined herein shall have the meanings ascribed to such terms as set forth in
the Purchase Agreement.
     2. Purchase Price. The following language at the beginning of Section 2 of
the Purchase Agreement is hereby deleted:
“Subject to the charges, prorations and other adjustments set forth in this
Agreement, the total purchase price of the Property shall be One Hundred Twenty
Seven Million Dollars ($127,000,000.00) (“Purchase Price”)”;
and the following language is hereby added at the beginning of Section 2 of the
Purchase Agreement in place thereof:
“Subject to the charges, prorations and other adjustments set forth in this
Agreement, the total purchase price of the Property shall be One Hundred Twenty
Five Million Dollars ($125,000,000.00) (“Purchase Price”)”.
     3. Release of Portion of Additional Deposit. Within one (1) business day
after Escrow Holder’s receipt of the Additional Deposit and a fully executed
copy of this Amendment, Escrow Holder shall release One Million Dollars
($1,000,000.00) of the Additional Deposit to Seller. For all purposes of this
Agreement, except as otherwise provided in Section 2.1.4 below, the portion of

1



--------------------------------------------------------------------------------



 



the Additional Deposit released to Seller under this Section shall nevertheless
be deemed at all times to comprise a portion of the Additional Deposit.”
     4. Section 2.1.4. Section 2.1.4 of the Purchase Agreement is hereby amended
and restated in its entirety as follows:
“Except to the extent that any portion of the Deposit is released by Escrow
Holder to Seller as expressly permitted by this Agreement, Escrow Holder shall
place the Deposit into an interest-bearing money market account at a bank or
other financial institution reasonably satisfactory to Buyer, and interest
thereon shall be credited to Buyer’s account.”
     5. Closing. Section 7.2.1 of the Purchase Agreement, which provides “Escrow
shall close (“Closing”) on the date that is thirty (30) days following the end
of the Inspection Period, or such earlier date as shall be mutually agreed to by
the parties” is hereby deleted, and replaced with the following: “Escrow shall
close (“Closing”) on Thursday, September 14, 2006, or such earlier date as shall
be mutually agreed to by the parties.”
     6. Leasing Costs.
          (a) Seller and Buyer hereby acknowledge and agree that no new leases
or amendments to existing Leases have been entered into by Seller during the
period commencing with the Effective Date and ending on the date that is five
(5) business days prior to the Due Diligence Expiration Date and, accordingly,
Buyer shall not bear any tenant improvement costs or leasing commissions
pursuant to Section 7.6.1(f)(B) of the Purchase Agreement.
          (b) Seller and Buyer acknowledge and agree that Seller’s obligations
under the second paragraph of Section 7.6.1(f) of the Purchase Agreement include
the obligation to pay for (via a credit to Buyer at Closing) the following: All
hard and soft costs of (i) construction of a multi-tenant corridor on the 20th
floor to provide Vibrant Media with access to emergency exit stairs and
bathrooms and as otherwise required by law; and (ii) demising partitions on both
ends of the Vibrant Media space, which partitions shall be finished
(ready-for-paint) on both sides of the partitions. Notwithstanding the
foregoing, Buyer’s obligations under the third paragraph of Section 7.6.1(f) of
the Purchase Agreement to bear tenant improvement costs and leasing commissions
of the lease dated June 5, 2006, by and between Vibrant Media, as tenant, and
Seller, as landlord, which tenant improvement costs and commissions are
identified on Exhibit E to the Purchase Agreement, remains unchanged.
     7. List of Leases. The List of Leases attached as Exhibit F to the Purchase
Agreement is hereby deleted in its entirety and replaced with the List of Leases
attached as Exhibit A to this Amendment.
     8. Bill of Sale. The form of Bill of Sale attached to the Purchase
Agreement as Exhibit D thereto is hereby modified by deleting the first
paragraph thereof and replacing it with the following:
For good and valuable consideration, receipt and sufficiency of which is hereby
acknowledged, the undersigned,                     , a                     
(“Seller”), does hereby give, grant, bargain, sell, transfer, assign, convey and
deliver to                    , a                     (“Buyer”), all personal
property of Seller located on, in, or used or useful in connection with that
certain real property (the “Real Property”) located in the City and County of
San Francisco, State of California, commonly known as 75

2



--------------------------------------------------------------------------------



 



Hawthorne and 95 Hawthorne, which personal property includes, without
limitation, that personal property listed on Exhibit A attached hereto.
Seller and Buyer agree that Exhibit A to the Bill of Sale shall be in the form
of Exhibit B attached to this Amendment.
     9. Estoppels. Buyer acknowledges that Seller has obtained and delivered to
Buyer prior to the Due Diligence Date estoppels in form and substance
satisfactory to Buyer from Tenants representing seventy percent (70%) of the
leasable area of the Real Property that was leased and occupied as of the
Effective Date as required by Section 10.1.3 of the Purchase Agreement;
provided, however, Buyer does not waive the requirement that all estoppels be
dated within forty-five (45) days of Closing. The third sentence in
Section 10.1.3 of the Purchase Agreement which reads “Buyer shall notify Seller
within three (3) business days of receipt of a copy of the executed estoppel
certificate of its approval or disapproval and the basis of such disapproval, if
disapproved” is hereby deleted.
     10. Reaffirmation of Purchase Agreement. Buyer and Seller acknowledge and
agree that the Purchase Agreement, as modified by this Amendment, is hereby
reaffirmed, ratified and confirmed in its entirety. Except as modified by this
Amendment, the terms and provisions of the Purchase Agreement shall remain
unchanged. If there is any conflict between the terms and provisions of the
Purchase Agreement and this Amendment, the terms and provisions of this
Amendment shall control and prevail. References to the Purchase Agreement in the
exhibits to the Purchase Agreement shall be deemed to refer to, or shall be
modified prior to Closing to refer to, the Purchase Agreement as amended by this
Amendment.
     11. Governing Law. This Amendment shall be governed by, construed and
enforced in accordance with, the laws of the State of California.
     12. Counterparts. This Amendment may be executed in one or more
counterparts. All executed counterparts shall constitute one agreement and each
counterpart shall be deemed an original. The parties hereby acknowledge and
agree that facsimile signatures or signatures transmitted by electronic mail in
so-called “pdf’ format shall be legal and binding and shall have the same full
force and effect as if an original of this Amendment had been delivered. Seller
and Buyer (i) intend to be bound by the signatures on any document sent by
facsimile or electronic mail, (ii) are aware that the other party will rely on
such signatures, and (iii) hereby waive any defenses to the enforcement of the
terms of this Amendment based on the foregoing forms of signatures.
     13. Warranty of Authority. The signatories hereto represent that they have
full and complete authority to bind their respective parties to this Amendment
and that no other consent is necessary or required in order for the signatories
to execute this Amendment on behalf of their respective parties.
[text and signatures continue on next page]

3



--------------------------------------------------------------------------------



 



                      SELLER:
 
                    GREIT — HAWTHORNE PLAZA, LP,
a Virginia limited partnership     By:   GREIT — Hawthorne Plaza GP, LLC        
a Virginia limited liability company     Its:   General Partner
 
                            By   G REIT, L.P.             a Virginia limited
partnership         Its:   Sole Member
 
                                By:   G REIT, Inc.                 a Maryland
corporation             Its:   General Partner
 
                   
 
              By:   /s/ Andrea R. Biller
 
              Name:   Andrea R. Biller
 
              Title:   Executive Vice President
 
                    BUYER:
 
                        TMG PARTNERS,     a California corporation
 
                        By:   /s/ Cathy Greenwold         Cathy Greenwold    
Its:   Executive Vice-President

4